     Case 1:18-cr-00245-DAD-BAM Document 125 Filed 04/09/21 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    MEGAN T. HOPKINS, Bar #294141
      Assistant Federal Defender
 3    Designated Counsel for Service
      801 I Street, 3rd Floor
 4    Sacramento, CA 95814
      Telephone: (916) 498-5700
 5    Fax: (916) 498-5700

 6    Attorney for Defendant
      LUIS GERARDO ARELLANO-CARRIZOSA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00245 DAD

12                      Plaintiff,                   STIPULATION TO CONTINUE
                                                     SENTENCING HEARING; ORDER
13    vs.                                            THEREON

14    LUIS GERARDO ARELLANO-                         Date: July 19, 2021
      CARRIZOSA,                                     Time: 10:00 a.m.
15                                                   Judge: Honorable Dale A. Drozd
                       Defendant,
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, and through their
19    respective attorneys of record, that the sentencing hearing set for Tuesday, April 27, 2021, at
20    10:00 a.m., before the Honorable Dale A. Drozd, be continued to Monday, July 19, 2021, at

21    10:00 a.m.
22           The parties have agreed to continue the sentencing hearing given that Mr. Arellano-
23    Carrizosa requests to be sentenced at an in-person hearing at a time when the COVID-19

24    pandemic is under control and an in-person hearing may safely proceed. Additionally, the
25    defense investigation team requires additional time to execute a modified mitigation
26    investigation plan, in light of the ongoing health and safety concerns for defense investigators
27    presented by the pandemic.
28
     Case 1:18-cr-00245-DAD-BAM Document 125 Filed 04/09/21 Page 2 of 2


 1           The parties agree that a sentencing date of July 19, 2021, will allow sufficient time for the

 2    ongoing investigation as well as to provide for the availability of an in-person hearing under safe

 3    conditions, where the parties and the defendant may be personally present for the hearing.

 4    Accordingly, a continuance to July 19, 2021, is requested by the parties.

 5
 6                                                 Respectfully submitted,

 7                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
 8
 9    DATED: April 8, 2021                         /s/ Megan T. Hopkins
                                                   MEGAN T. HOPKINS
10                                                 Assistant Federal Defender
                                                   Attorney for Defendant
11                                                 LUIS GERARDO ARELLANO-CARRIZOSA

12
                                                   PHILLIP A. TALBERT
13                                                 Acting United States Attorney

14
15    DATED: April 8, 2021                         /s/ Angela Scott
                                                   ANGELA SCOTT
16                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
17
18
19
                                                 ORDER
20
             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the sentencing hearing
21
      set for Tuesday, April 27, 2021, before the Honorable Dale A. Drozd, be continued to Monday,
22
      July 19, 2021, at 10:00 a.m.
23
24    IT IS SO ORDERED.

25       Dated:     April 8, 2021
26                                                      UNITED STATES DISTRICT JUDGE

27

28


                                                      -2-
